Motion Granted; Abatement Order filed April 18, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00028-CV
                                ____________

 NICHOLAS WHITE, MARK MOERSEN, TAURUS MANUFACTURING
 CO., AND OPTIMAS MANUFACTURING SOLUTIONS, INC., Appellants

                                        V.

                 ZHOU PEI AND SHAUN WHITE, Appellees


                   On Appeal from the 151st District Court
                            Harris County, Texas
                     Trial Court Cause No. 2005-54097


                          ABATEMENT ORDER

      Appellants filed a notice of appeal from a judgment signed October 11,
2012. On January 17, 2013, within the trial court’s plenary power, the court signed
an order granting appellants’ motion to modify, correct, or reform the judgment in
part. On February 15, 2013, within the court’s plenary power extended by the order
modifying the judgment, the trial court vacated the final judgment in part with
respect to the settlement credit issue, so that the court could consider a settlement
credit that was not included in the original judgment. See Tex. R. Civ. P. 329b(h).
Accordingly, the judgment on appeal is no longer final.

      On April 11, 2013, appellants filed a joint motion to stay the appeal pending
the trial court’s resolution of the settlement credit issue. On April 12, 2013,
appellants advised this court that the motion is unopposed. We GRANT the
motion and issue the following order:

      We ORDER the appeal ABATED for a period of thirty days so that the trial
court may resolve the settlement credit issue and sign a new judgment or order
disposing of all remaining claims. Tex. R. App. P. 27.2 (permitting modification of
an appealed order that is not final). A supplemental clerk=s record containing the
trial court’s new judgment or order shall be filed with the clerk of this court on or
before May 20, 2013.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court=s active docket when the
supplemental clerk’s record is filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion.


                                  PER CURIAM




                                          2